UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 1, 2012 DAILY JOURNAL CORPORATION (Exact Name of Registrant as Specified in its Charter) SOUTH CAROLINA 0-14665 95-4133299 (State or Other Jurisdiction (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 915 East First Street Los Angeles, CA90012-4050 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (213) 229-5300 Not applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instructions A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a–12 under the Exchange Act(17 CFR 240.14a–12) q Pre-commencement communication pursuant to Rule 14d–2(b) under the Exchange Act (17 CFR 240.14d–2(b)) q Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act (17 CFR 240.13e–4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On February 1, 2012, the Company held its 2012 Annual Meeting of Shareholders.A total of 1,199,920 shares were represented in person or by valid proxy, and the shareholders voted on two proposals.The final results for the votes regarding each proposal are set forth below: Election of Directors.The Company’s shareholders elected five directors to serve until the next annual meeting of shareholders and the election of their successors.The number of votes cast for each of the directors is set forth below.There were 410,119 broker non-votes. FOR WITHHOLD Charles T. Munger J.P. Guerin Gerald L. Salzman Peter D. Kaufamn Gary L. Wilcox Ratification of Independent Accountants.The Company’s shareholders ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the current fiscal year.The vote totals were 1,198,575 FOR and 562 AGAINST, with 783 ABSTENTIONS. [SIGNATURE PAGE FOLLOWS] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAILY JOURNAL CORPORATION By: /s/Gerald L. Salzman Gerald L. Salzman Chief Executive Officer President Chief Financial Officer Treasurer Dated: February 2, 2012
